Citation Nr: 0602308	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-33 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-operative residuals of a medial meniscectomy of the left 
knee (left knee instability), currently evaluated as 30 
percent disabling.

2.  Entitlement to a higher initial rating for arthritis of 
the left knee, residuals of a medial meniscectomy (left knee 
arthritis), rated 10 percent disabling from January 24, 1997, 
to May 4, 2004, and 20 percent disabling as of May 5, 2004.

3.  Entitlement to an initial compensable disability 
evaluation for a post-operative scar of the left knee, 
residuals of a medial meniscectomy (left knee scar).

4.  Entitlement to service connection for a right leg/knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from September 1960 to July 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1997, June 1999, and September 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia and Montgomery, 
Alabama.  Of particular interest, the June 1999 rating 
decision granted service connection for the veteran's 
arthritis of the left knee and post-operative scar of the 
left knee, and assigned a 10 percent disability evaluation 
and a noncompensable disability evaluation, respectively, for 
these disorders.  The September 2002 rating decision 
increased the veteran's disability evaluation for his post- 
operative residuals of a medial meniscectomy of the left knee 
from 10 percent disabling to 30 percent disabling, denied 
increased disability evaluations for the veteran's arthritis 
and scar of the left knee, and denied service connection for 
a right leg/knee disorder.  The Board also notes that the 
veteran's claims file was transferred to the Montgomery, 
Alabama RO, from the Atlanta, Georgia RO, subsequent to the 
July 1997 and June 1999 rating decisions.

In August 2001, to support his claim, the veteran testified 
at a hearing at the Montgomery, Alabama chaired by the 
undersigned Veterans Law Judge of the Board.  A transcript of 
the proceeding is of record.

This case was previously before the Board in September 1998, 
November 2001, February 2003, and April 2004, at which time 
the Board remanded the case for further development-including 
obtaining additional medical treatment records and obtaining 
additional VA examinations.

The issue of entitlement to service connection for a right 
leg/knee disorder addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  From January 24, 1997, to May 4, 2004, the veteran's left 
knee arthritis was manifested by slight loss of flexion and 
extension, radiological evidence of mild degenerative changes 
and pain on motion.  

3.  From May 5, 2004, the veteran's left knee arthritis is 
manifested by some loss of flexion and extension, severe 
degenerative changes, and pain on motion.

4.  The veteran's left knee instability is manifested by some 
lateral instability.

5.  The scar on the veteran's left knee is 5.5 square 
centimeters in area, showed some slight whitish 
discoloration, and was essentially asymptomatic; it was not 
depressed or otherwise manifested by tissue loss, tenderness, 
adherence to the underlying tissue, ulceration, inflammation, 
edema, or limitation of function.




CONCLUSIONS OF LAW

1.  From January 24, 1997, to May 4, 2004, the schedular 
criteria were not met for a rating higher than 10 percent for 
left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5010, 
5259, 5260, 5261 (2005).

2.  From May 5, 2004, the schedular criteria were not met for 
a rating higher than 20 percent for left knee arthritis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.68, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 
(2005).

3.  A rating in excess of 30 percent for left knee 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §  4.71a, Diagnostic Codes 5257 
(2005).

4.  The schedular criteria are not met for an initial rating 
higher than 0 percent for the scar of the left knee.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
The Board notes that the initial rating decisions were 
decided before the enactment of the VCAA.  However, the RO 
sent the veteran notice in April 2003 and April 2004, after 
the initial denial.  

These letters essentially explained the type of evidence that 
needed to be submitted for him to prevail on the claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  As well, the RO 
cited the regulations pertaining to the VCAA in the 
supplemental statement of the case (SSOC) issued in October 
2003.  VA has satisfied its duty to assist the veteran.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained these pertinent medical records.  

Finally, the veteran has been provided several VA 
examinations to determine the severity of the veteran's 
service-connected disabilities.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background 

A December 1979 rating decision granted service connection 
for left knee instability, and assigned a 10 percent rating, 
effective August 29, 1979.  

On January 24, 1997, the veteran requested an increased 
rating for his service-connected left knee condition.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective June 1997, due to degenerative disc disease of the 
lumbar spine and chronic traumatic arthritis of the knee with 
chronic pain.  A VA X-ray of the left knee conducted in 
November 1997 noted chondrocalcinosis and superimposed 
osteoarthritis.  A February 1998 evaluation for SSA 
disability purposes diagnosed status post meniscectomy of 
both knees, left knee chondrocalcinosis.  The examiner noted 
that left knee X-rays revealed minimal arthritic changes.  

A VA joints examination was conducted in March 1999.  The 
veteran complained of left knee pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatiguability, and lack of endurance.  The veteran stated 
that he takes nonprescription non-steroidal anti-inflammatory 
drugs for the condition.  It was noted that the veteran had 
10 percent of additional functional impairment due to flare 
ups.  Physical examination found slight evidence of painful 
motion, if any, guarding of movement, and instability.  The 
examiner the examiner presumed that there were fatiguability, 
lack of endurance, and incoordination.  There was no evidence 
of edema, effusion, positive weakness, tenderness, heat, 
redness, abnormal movement, or locking.  Left knee flexion 
was 100 degrees; extension was minus 3 degrees.  The left 
knee scar was not poorly nourished, tender, ulcerated, or 
painful.  The diagnosis was degenerative joint disease of the 
left knee, post-meniscectomy with loss of function due to 
pain.  

A June 1999 rating decision granted service connection for 
left knee arthritis, and granted an initial rating of 10 
percent, effective January 24, 1997; and service connection 
for a left knee scar, effective January 24, 1997.  

A VA joints examination was conducted in July 2002.  The 
veteran complained of left knee pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
fatiguability, and lack of endurance.  It was noted that the 
veteran had 15 percent of additional functional impairment 
due to flare ups.  Physical examination found evidence of 
painful motion, slight instability, abnormal movement, and 
guarding of movement.  The veteran's gait was crippled when 
his brace was removed.  There was no evidence of edema, 
effusion, weakness, tenderness, heat, or redness.  Left knee 
flexion was 85 degrees, normal is 140 degrees; extension was 
minus 2 degrees, normal is 0 degrees.  

A VA scars examination was conducted in July 2002.  A 9-
centimeter "U" shaped scar on the left knee was noted.  
There was no tenderness, adherence, ulceration, elevation or 
depression, underlying tissue loss, inflammation, edema, 
keloid formation, coloration, abnormal texture, 
disfigurement, or loss of function.  The examiner stated that 
it was quite obvious that the scar was large and could be 
irritated by the knee brace over a prolonged period of time.  

A VA scars examination was conducted in July 2003.  The 
veteran stated that his left knee was painful but that the 
scars did not cause pain.  Physical examination noted that 
the left knee scar was 11.0 centimeters by 0.5 centimeters.  
The examiner noted that the scars did not limit function.  

A VA joints examination was conducted on May 5, 2004.  It was 
noted that the veteran's range of motion decreased by 25 
percent at night due to flare-ups.  Physical examination of 
the left knee noted that there was no subluxation, 
dislocation, effusion, muscle atrophy, or inflammatory 
arthritis.  Neuromuscular examination appeared satisfactory.  
Left knee flexion was 90 degrees, and extension was minus 2 
degrees.  The examiner noted pain, weakened movement, 
fatiguability and incoordination with repetitive movement.  
The examiner also found that pain due to repetitive motion 
reduced the veteran's left knee motion by 10 percent.  The 
examiner also noted that the left knee arthritis was severe 
and that a total knee replacement has been recommended.  The 
examiner also found some absence of laxity and some 
anteroposterior instability.  The examiner also noted that 
the veteran's left knee scar was 5 inches (12.7 centimeters) 
by 0.3 to 0.4 centimeters.  There were no adhesions, 
inflammations, or tenderness.  The scar was noted to have 
been well healed.  The scar showed some slight whitish 
discoloration.  

In statements and testimony the veteran and his wife contend 
that his left knee disability results in severe left knee 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatiguability, and lack of 
endurance.  They maintain that, due to the veteran's 
worsening left knee condition, higher ratings for left knee 
instability, left knee arthritis, and the left knee scar 
should be assigned.  

III.  Governing Laws, Regulations and Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2005).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Regarding the claim for a higher, i.e., compensable rating 
for the left knee instability, only the current level of 
functional impairment is of primary importance since the 
veteran is requesting an increased rating for an already 
established service-connected disability.  See Francisco v. 
Brown, 7 Vet. App. 55 58 (1994).

Since the claims for higher ratings for the left knee 
arthritis and left knee scar are initial rating claims, the 
rule of Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is 
inapplicable.  Rather, the holding in Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999), governs.  Hence, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged rating."



A.  Left Knee Instability

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  

The 30 percent rating is the highest rating assigned for knee 
instability.  Thus, there is no provision under the schedule 
to assign a higher evaluation for left knee instability.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Left Knee Arthritis 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  Compensable ratings for limitation of extension 
of the leg are assigned when extension is limited to 10 
degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

1.  From January 24, 1997, to May 4, 2004 

In this regard, the Board observes that the veteran does not 
meet the schedular criteria for even a compensable rating.  
Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a compensable rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board, 
however, observes that 38 C.F.R. § 4.71, Diagnostic Code 5003 
provides that when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate limitation-of-motion diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  
Thus, the currently assigned 10 percent rating is proper.  

2.  From May 5, 2004

The examiner who conducted the May 5, 2004, examination noted 
that left knee flexion was 90 degrees, and extension was 
minus 2 degrees.  The examiner noted pain, weakened movement, 
fatiguability and incoordination with repetitive movement.  
The examiner also found that pain due to repetitive motion 
reduced the veteran's left knee motion by 10 percent.  The 
examiner also noted that the left knee arthritis is severe 
and that a total knee replacement has been recommended.  In 
light of the loss of function due to pain the veteran, is 
entitled to the already assigned 20 percent rating, but the 
Board again notes that, even considering the loss of function 
due to pain (which the examiner found decrease the veteran's 
knee range of motion 10 percent), assignment of a higher, 30 
percent, rating is not warranted as the veteran's condition 
does not approximate left knee flexion limited to 15 degrees 
or left knee extension limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260, 5261 (2005). 

3.  Conclusion

The Board notes that this is an initial rating case, and the 
veteran has been assigned "staged ratings" since service 
connection was made effective.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In conclusion, for these reasons, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
appeal is denied.

C.  Postoperative Scar

The final rules updating the portion of the Rating Schedule 
that pertains to skin disorders was recently changed, 
effective August 30, 2002, and as such the revised 
regulations apply in this case.  See 67 Fed. Reg. 49,590-99 
(2002).  When a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  See Dudnick v. Brown, 10 Vet. 
App. 79, 80 (1997).

The veteran's scar of the left knee is rated under Diagnostic 
Code 7805.  This code indicates the scar is rated on 
limitation of function of the affected part.  The revision to 
38 C.F.R. § 4.118 does not change Diagnostic Code 7805.  With 
respect to this code, the revised regulation merely makes 
clear what has heretofore been VA's practice, that it should 
be used to rate scars based on limitation of function where 
such is appropriate.  However, the veteran's scar does not 
limit the functioning of his left knee; in fact, the current 
examiner has found no residual disability. Therefore, a 
compensable rating is not for application because, by all 
accounts, the scar is essentially asymptomatic and causes no 
associated functional impairment- either in the left knee or 
elsewhere.

Another analogous diagnostic code that possibly could be used 
to provide the veteran with a higher rating is Diagnostic 
Code 7804.  The criteria for evaluation of scars under this 
code have been changed from "tender and painful" to "painful" 
as the sole criterion.  However, as no such tenderness or 
pain has been shown, a higher rating under this Diagnostic 
Code is not for application either.

The veteran's scar is not analogous to the "new" Diagnostic 
Codes (7801 and 7802) that pertain to large, deep scars or 
large scars that cause limitation of motion as the veteran's 
scar does not exceed 6 square centimeters.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an increased rating for service-connected left 
knee instability is denied.

Entitlement to an increased initial rating for left knee 
arthritis is denied.

Entitlement to an increased initial rating for left knee scar 
is denied.  

REMAND

The veteran claims that having to favor his service-connected 
disability left knee has altered his gait and caused his  
right leg/knee disorder.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary of VA under 38 U.S.C.A. § 5103A(a) shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) 
(West 2002).  An examination should be obtained to determine 
if the veteran's right leg/knee disorder was caused or 
aggravated by his service-connected left knee disability.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a right leg/knee 
disorder that are not currently on file.

2.  Upon completion of the above, 
schedule the veteran for an appropriate 
VA examination to determine whether it is 
at least as likely as not that any right 
leg/knee disorder was caused or 
aggravated by his service-connected left 
knee disability.  The claims folder must 
be made available to the examiner prior 
to the examination for a review of the 
veteran's pertinent medical history.

3.  Then readjudicate the veteran's claim 
based on the additional evidence 
obtained. If it continues to be denied, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the claim to the Board 
for further appellate consideration.

The veteran need take no action until he is further informed. 
The purpose of this REMAND is to obtain further development 
and ensure due process of law. No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


